

Title 9
USCTitle
9
Online@117-49
yes
OLRC
2021-04-13T11:25:27
USCConverter 1.7.2

Title 9—ARBITRATION
This title was enacted by act July 30, 1947, ch. 392, § 1, 61 Stat. 669
Current through 117-49



Chap.

Sec.

1.General provisions1

2.Convention on the Recognition and Enforcement of Foreign Arbitral Awards201

3.Inter-American Convention on International Commercial Arbitration301



Editorial Notes
Amendments1990—Pub. L. 101–369, § 2, Aug. 15, 1990, 104 Stat. 450, added item for chapter 3.
1970—Pub. L. 91–368, § 2, July 31, 1970, 84 Stat. 693, added analysis of chapters.

TableShowing where former sections of Title 9 and the laws from which such former sections were derived, have been incorporated in revised Title 9.








Title 9 Former SectionsStatutes at LargeTitle 9 New Sections


1Feb. 12, 1925, ch. 213, § 1, 43 Stat. 8831
2Feb. 12, 1925, ch. 213, § 2, 43 Stat. 8832
3Feb. 12, 1925, ch. 213, § 3, 43 Stat. 8833
4Feb. 12, 1925, ch. 213, § 4, 43 Stat. 8834
5Feb. 12, 1925, ch. 213, § 5, 43 Stat. 8845
6Feb. 12, 1925, ch. 213, § 6, 43 Stat. 8846
7Feb. 12, 1925, ch. 213, § 7, 43 Stat. 8847
8Feb. 12, 1925, ch. 213, § 8, 43 Stat. 8848
9Feb. 12, 1925, ch. 213, § 9, 43 Stat. 8859
10Feb. 12, 1925, ch. 213, § 10, 43 Stat. 88510
11Feb. 12, 1925, ch. 213, § 11, 43 Stat. 88511
12Feb. 12, 1925, ch. 213, § 12, 43 Stat. 88512
13Feb. 12, 1925, ch. 213, § 13, 43 Stat. 88613
14Feb. 12, 1925, ch. 213, § 14, 43 Stat. 886Rep.
15Feb. 12, 1925, ch. 213, § 15, 43 Stat. 88614



Statutory Notes and Related Subsidiaries
Positive Law; CitationThis title has been made positive law by section 1 of act July 30, 1947, ch. 392, 61 Stat. 669, which provided in part that: “title 9 of the United States Code, entitled ‘Arbitration’, is codified and enacted into positive law and may be cited as ‘9 U.S.C., § —’ ”.


RepealsAct July 30, 1947, ch. 392, § 2, 61 Stat. 674, provided that the sections or parts thereof of the Statutes at Large covering provisions codified in this Act, insofar as such provisions appeared in former title 9 were repealed and provided that any rights or liabilities now existing under such repealed sections or parts thereof shall not be affected by such repeal.


CHAPTER 1—GENERAL PROVISIONS



Sec.


1.“Maritime transactions” and “commerce” defined; exceptions to operation of title.


2.Validity, irrevocability, and enforcement of agreements to arbitrate.


3.Stay of proceedings where issue therein referable to arbitration.


4.Failure to arbitrate under agreement; petition to United States court having jurisdiction for order to compel arbitration; notice and service thereof; hearing and determination.


5.Appointment of arbitrators or umpire.


6.Application heard as motion.


7.Witnesses before arbitrators; fees; compelling attendance.


8.Proceedings begun by libel in admiralty and seizure of vessel or property.


9.Award of arbitrators; confirmation; jurisdiction; procedure.


10.Same; vacation; grounds; rehearing.


11.Same; modification or correction; grounds; order.


12.Notice of motions to vacate or modify; service; stay of proceedings.


13.Papers filed with order on motions; judgment; docketing; force and effect; enforcement.


14.Contracts not affected.


15.Inapplicability of the Act of State doctrine.


16.Appeals.




Editorial Notes
Amendments1990—Pub. L. 101–650, title III, § 325(a)(2), Dec. 1, 1990, 104 Stat. 5120, added item 15 “Inapplicability of the Act of State doctrine” and redesignated former item 15 “Appeals” as 16.
1988—Pub. L. 100–702, title X, § 1019(b), Nov. 19, 1988, 102 Stat. 4671, added item 15 relating to appeals.
1970—Pub. L. 91–368, § 3, July 31, 1970, 84 Stat. 693, designated existing sections 1 through 14 as “Chapter 1” and added heading for Chapter 1.


§ 1. “Maritime transactions” and “commerce” defined; exceptions to operation of title
“Maritime transactions”, as herein defined, means charter parties, bills of lading of water carriers, agreements relating to wharfage, supplies furnished vessels or repairs to vessels, collisions, or any other matters in foreign commerce which, if the subject of controversy, would be embraced within admiralty jurisdiction; “commerce”, as herein defined, means commerce among the several States or with foreign nations, or in any Territory of the United States or in the District of Columbia, or between any such Territory and another, or between any such Territory and any State or foreign nation, or between the District of Columbia and any State or Territory or foreign nation, but nothing herein contained shall apply to contracts of employment of seamen, railroad employees, or any other class of workers engaged in foreign or interstate commerce.
(July 30, 1947, ch. 392, 61 Stat. 670.)

DerivationAct Feb. 12, 1925, ch. 213, § 1, 43 Stat. 883.



§ 2. Validity, irrevocability, and enforcement of agreements to arbitrate
A written provision in any maritime transaction or a contract evidencing a transaction involving commerce to settle by arbitration a controversy thereafter arising out of such contract or transaction, or the refusal to perform the whole or any part thereof, or an agreement in writing to submit to arbitration an existing controversy arising out of such a contract, transaction, or refusal, shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the revocation of any contract.
(July 30, 1947, ch. 392, 61 Stat. 670.)

DerivationAct Feb. 12, 1925, ch. 213, § 2, 43 Stat. 883.



§ 3. Stay of proceedings where issue therein referable to arbitration
If any suit or proceeding be brought in any of the courts of the United States upon any issue referable to arbitration under an agreement in writing for such arbitration, the court in which such suit is pending, upon being satisfied that the issue involved in such suit or proceeding is referable to arbitration under such an agreement, shall on application of one of the parties stay the trial of the action until such arbitration has been had in accordance with the terms of the agreement, providing the applicant for the stay is not in default in proceeding with such arbitration.
(July 30, 1947, ch. 392, 61 Stat. 670.)

DerivationAct Feb. 12, 1925, ch. 213, § 3, 43 Stat. 883.



§ 4. Failure to arbitrate under agreement; petition to United States court having jurisdiction for order to compel arbitration; notice and service thereof; hearing and determination
A party aggrieved by the alleged failure, neglect, or refusal of another to arbitrate under a written agreement for arbitration may petition any United States district court which, save for such agreement, would have jurisdiction under title 28, in a civil action or in admiralty of the subject matter of a suit arising out of the controversy between the parties, for an order directing that such arbitration proceed in the manner provided for in such agreement. Five days’ notice in writing of such application shall be served upon the party in default. Service thereof shall be made in the manner provided by the Federal Rules of Civil Procedure. The court shall hear the parties, and upon being satisfied that the making of the agreement for arbitration or the failure to comply therewith is not in issue, the court shall make an order directing the parties to proceed to arbitration in accordance with the terms of the agreement. The hearing and proceedings, under such agreement, shall be within the district in which the petition for an order directing such arbitration is filed. If the making of the arbitration agreement or the failure, neglect, or refusal to perform the same be in issue, the court shall proceed summarily to the trial thereof. If no jury trial be demanded by the party alleged to be in default, or if the matter in dispute is within admiralty jurisdiction, the court shall hear and determine such issue. Where such an issue is raised, the party alleged to be in default may, except in cases of admiralty, on or before the return day of the notice of application, demand a jury trial of such issue, and upon such demand the court shall make an order referring the issue or issues to a jury in the manner provided by the Federal Rules of Civil Procedure, or may specially call a jury for that purpose. If the jury find that no agreement in writing for arbitration was made or that there is no default in proceeding thereunder, the proceeding shall be dismissed. If the jury find that an agreement for arbitration was made in writing and that there is a default in proceeding thereunder, the court shall make an order summarily directing the parties to proceed with the arbitration in accordance with the terms thereof.
(July 30, 1947, ch. 392, 61 Stat. 671; Sept. 3, 1954, ch. 1263, § 19, 68 Stat. 1233.)

DerivationAct Feb. 12, 1925, ch. 213, § 4, 43 Stat. 883.

Editorial Notes

References in TextFederal Rules of Civil Procedure, referred to in text, are set out in Appendix to Title 28, Judiciary and Judicial Procedure.

Amendments1954—Act Sept. 3, 1954, brought section into conformity with present terms and practice.



§ 5. Appointment of arbitrators or umpire
If in the agreement provision be made for a method of naming or appointing an arbitrator or arbitrators or an umpire, such method shall be followed; but if no method be provided therein, or if a method be provided and any party thereto shall fail to avail himself of such method, or if for any other reason there shall be a lapse in the naming of an arbitrator or arbitrators or umpire, or in filling a vacancy, then upon the application of either party to the controversy the court shall designate and appoint an arbitrator or arbitrators or umpire, as the case may require, who shall act under the said agreement with the same force and effect as if he or they had been specifically named therein; and unless otherwise provided in the agreement the arbitration shall be by a single arbitrator.
(July 30, 1947, ch. 392, 61 Stat. 671.)

DerivationAct Feb. 12, 1925, ch. 213, § 5, 43 Stat. 884.



§ 6. Application heard as motion
Any application to the court hereunder shall be made and heard in the manner provided by law for the making and hearing of motions, except as otherwise herein expressly provided.
(July 30, 1947, ch. 392, 61 Stat. 671.)

DerivationAct Feb. 12, 1925, ch. 213, § 6, 43 Stat. 884.



§ 7. Witnesses before arbitrators; fees; compelling attendance
The arbitrators selected either as prescribed in this title or otherwise, or a majority of them, may summon in writing any person to attend before them or any of them as a witness and in a proper case to bring with him or them any book, record, document, or paper which may be deemed material as evidence in the case. The fees for such attendance shall be the same as the fees of witnesses before masters of the United States courts. Said summons shall issue in the name of the arbitrator or arbitrators, or a majority of them, and shall be signed by the arbitrators, or a majority of them, and shall be directed to the said person and shall be served in the same manner as subpoenas to appear and testify before the court; if any person or persons so summoned to testify shall refuse or neglect to obey said summons, upon petition the United States district court for the district in which such arbitrators, or a majority of them, are sitting may compel the attendance of such person or persons before said arbitrator or arbitrators, or punish said person or persons for contempt in the same manner provided by law for securing the attendance of witnesses or their punishment for neglect or refusal to attend in the courts of the United States.
(July 30, 1947, ch. 392, 61 Stat. 672; Oct. 31, 1951, ch. 655, § 14, 65 Stat. 715.)

DerivationAct Feb. 12, 1925, ch. 213, § 7, 43 Stat. 884.

Editorial Notes
Amendments1951—Act Oct. 31, 1951, substituted “United States district court for” for “United States court in and for”, and “by law for” for “on February 12, 1925, for”.



§ 8. Proceedings begun by libel in admiralty and seizure of vessel or property
If the basis of jurisdiction be a cause of action otherwise justiciable in admiralty, then, notwithstanding anything herein to the contrary, the party claiming to be aggrieved may begin his proceeding hereunder by libel and seizure of the vessel or other property of the other party according to the usual course of admiralty proceedings, and the court shall then have jurisdiction to direct the parties to proceed with the arbitration and shall retain jurisdiction to enter its decree upon the award.
(July 30, 1947, ch. 392, 61 Stat. 672.)

DerivationAct Feb. 12, 1925, ch. 213, § 8, 43 Stat 884.



§ 9. Award of arbitrators; confirmation; jurisdiction; procedure
If the parties in their agreement have agreed that a judgment of the court shall be entered upon the award made pursuant to the arbitration, and shall specify the court, then at any time within one year after the award is made any party to the arbitration may apply to the court so specified for an order confirming the award, and thereupon the court must grant such an order unless the award is vacated, modified, or corrected as prescribed in sections 10 and 11 of this title. If no court is specified in the agreement of the parties, then such application may be made to the United States court in and for the district within which such award was made. Notice of the application shall be served upon the adverse party, and thereupon the court shall have jurisdiction of such party as though he had appeared generally in the proceeding. If the adverse party is a resident of the district within which the award was made, such service shall be made upon the adverse party or his attorney as prescribed by law for service of notice of motion in an action in the same court. If the adverse party shall be a nonresident, then the notice of the application shall be served by the marshal of any district within which the adverse party may be found in like manner as other process of the court.
(July 30, 1947, ch. 392, 61 Stat. 672.)

DerivationAct Feb. 12, 1925, ch. 213, § 9, 43 Stat. 885.



§ 10. Same; vacation; grounds; rehearing(a) In any of the following cases the United States court in and for the district wherein the award was made may make an order vacating the award upon the application of any party to the arbitration—(1) where the award was procured by corruption, fraud, or undue means;

(2) where there was evident partiality or corruption in the arbitrators, or either of them;

(3) where the arbitrators were guilty of misconduct in refusing to postpone the hearing, upon sufficient cause shown, or in refusing to hear evidence pertinent and material to the controversy; or of any other misbehavior by which the rights of any party have been prejudiced; or

(4) where the arbitrators exceeded their powers, or so imperfectly executed them that a mutual, final, and definite award upon the subject matter submitted was not made.


(b) If an award is vacated and the time within which the agreement required the award to be made has not expired, the court may, in its discretion, direct a rehearing by the arbitrators.

(c) The United States district court for the district wherein an award was made that was issued pursuant to section 580 of title 5 may make an order vacating the award upon the application of a person, other than a party to the arbitration, who is adversely affected or aggrieved by the award, if the use of arbitration or the award is clearly inconsistent with the factors set forth in section 572 of title 5.

(July 30, 1947, ch. 392, 61 Stat. 672; Pub. L. 101–552, § 5, Nov. 15, 1990, 104 Stat. 2745; Pub. L. 102–354, § 5(b)(4), Aug. 26, 1992, 106 Stat. 946; Pub. L. 107–169, § 1, May 7, 2002, 116 Stat. 132.)

DerivationAct Feb. 12, 1925, ch. 213, § 10, 43 Stat. 885.

Editorial Notes
Amendments2002—Subsec. (a)(1) to (4). Pub. L. 107–169, § 1(1)–(3), substituted “where” for “Where” and realigned margins in pars. (1) to (4), and substituted a semicolon for period at end in pars. (1) and (2) and “; or” for the period at end in par. (3).
Subsec. (a)(5). Pub. L. 107–169, § 1(5), substituted “If an award” for “Where an award”, inserted a comma after “expired”, and redesignated par. (5) as subsec. (b).
Subsec. (b). Pub. L. 107–169, § 1(4), (5), redesignated subsec. (a)(5) as (b). Former subsec. (b) redesignated (c).
Subsec. (c). Pub. L. 107–169, § 1(4), redesignated subsec. (b) as (c).
1992—Subsec. (b). Pub. L. 102–354 substituted “section 580” for “section 590” and “section 572” for “section 582”.
1990—Pub. L. 101–552 designated existing provisions as subsec. (a), in introductory provisions substituted “In any” for “In either”, redesignated former subsecs. (a) to (e) as pars. (1) to (5), respectively, and added subsec. (b) which read as follows: “The United States district court for the district wherein an award was made that was issued pursuant to section 580 of title 5 may make an order vacating the award upon the application of a person, other than a party to the arbitration, who is adversely affected or aggrieved by the award, if the use of arbitration or the award is clearly inconsistent with the factors set forth in section 572 of title 5.”



§ 11. Same; modification or correction; grounds; order
In either of the following cases the United States court in and for the district wherein the award was made may make an order modifying or correcting the award upon the application of any party to the arbitration—(a) Where there was an evident material miscalculation of figures or an evident material mistake in the description of any person, thing, or property referred to in the award.

(b) Where the arbitrators have awarded upon a matter not submitted to them, unless it is a matter not affecting the merits of the decision upon the matter submitted.

(c) Where the award is imperfect in matter of form not affecting the merits of the controversy.The order may modify and correct the award, so as to effect the intent thereof and promote justice between the parties.


(July 30, 1947, ch. 392, 61 Stat. 673.)

DerivationAct Feb. 12, 1925, ch. 213, § 11, 43 Stat. 885.



§ 12. Notice of motions to vacate or modify; service; stay of proceedings
Notice of a motion to vacate, modify, or correct an award must be served upon the adverse party or his attorney within three months after the award is filed or delivered. If the adverse party is a resident of the district within which the award was made, such service shall be made upon the adverse party or his attorney as prescribed by law for service of notice of motion in an action in the same court. If the adverse party shall be a nonresident then the notice of the application shall be served by the marshal of any district within which the adverse party may be found in like manner as other process of the court. For the purposes of the motion any judge who might make an order to stay the proceedings in an action brought in the same court may make an order, to be served with the notice of motion, staying the proceedings of the adverse party to enforce the award.
(July 30, 1947, ch. 392, 61 Stat. 673.)

DerivationAct Feb. 12, 1925, ch. 213, § 12, 43 Stat. 885.



§ 13. Papers filed with order on motions; judgment; docketing; force and effect; enforcement
The party moving for an order confirming, modifying, or correcting an award shall, at the time such order is filed with the clerk for the entry of judgment thereon, also file the following papers with the clerk:(a) The agreement; the selection or appointment, if any, of an additional arbitrator or umpire; and each written extension of the time, if any, within which to make the award.

(b) The award.

(c) Each notice, affidavit, or other paper used upon an application to confirm, modify, or correct the award, and a copy of each order of the court upon such an application.The judgment shall be docketed as if it was rendered in an action.
The judgment so entered shall have the same force and effect, in all respects, as, and be subject to all the provisions of law relating to, a judgment in an action; and it may be enforced as if it had been rendered in an action in the court in which it is entered.


(July 30, 1947, ch. 392, 61 Stat. 673.)

DerivationAct Feb. 12, 1925, ch. 213, § 13, 43 Stat. 886.



§ 14. Contracts not affected
This title shall not apply to contracts made prior to January 1, 1926.
(July 30, 1947, ch. 392, 61 Stat. 674.)

DerivationAct Feb. 12, 1925, ch. 213, § 15, 43 Stat. 886.

Editorial Notes
Prior ProvisionsAct Feb. 12, 1925, ch. 213, § 14, 43 Stat. 886, former provisions of section 14 of this title relating to “short title” is not now covered.



§ 15. Inapplicability of the Act of State doctrine
Enforcement of arbitral agreements, confirmation of arbitral awards, and execution upon judgments based on orders confirming such awards shall not be refused on the basis of the Act of State doctrine.
(Added Pub. L. 100–669, § 1, Nov. 16, 1988, 102 Stat. 3969.)

Editorial Notes
Codification
Another section 15 of this title was renumbered section 16 of this title.



§ 16. Appeals(a) An appeal may be taken from—(1) an order—(A) refusing a stay of any action under section 3 of this title,

(B) denying a petition under section 4 of this title to order arbitration to proceed,

(C) denying an application under section 206 of this title to compel arbitration,

(D) confirming or denying confirmation of an award or partial award, or

(E) modifying, correcting, or vacating an award;


(2) an interlocutory order granting, continuing, or modifying an injunction against an arbitration that is subject to this title; or

(3) a final decision with respect to an arbitration that is subject to this title.


(b) Except as otherwise provided in section 1292(b) of title 28, an appeal may not be taken from an interlocutory order—(1) granting a stay of any action under section 3 of this title;

(2) directing arbitration to proceed under section 4 of this title;

(3) compelling arbitration under section 206 of this title; or

(4) refusing to enjoin an arbitration that is subject to this title.


(Added Pub. L. 100–702, title X, § 1019(a), Nov. 19, 1988, 102 Stat. 4670, § 15; renumbered § 16, Pub. L. 101–650, title III, § 325(a)(1), Dec. 1, 1990, 104 Stat. 5120.)

Editorial Notes
Amendments1990—Pub. L. 101–650 renumbered the second section 15 of this title as this section.




CHAPTER 2—CONVENTION ON THE RECOGNITION AND ENFORCEMENT OF FOREIGN ARBITRAL AWARDS



Sec.


201.Enforcement of Convention.


202.Agreement or award falling under the Convention.


203.Jurisdiction; amount in controversy.


204.Venue.


205.Removal of cases from State courts.


206.Order to compel arbitration; appointment of arbitrators.


207.Award of arbitrators; confirmation; jurisdiction; proceeding.


208.Chapter 1; residual application.




Editorial Notes
Amendments1970—Pub. L. 91–368, § 1, July 31, 1970, 84 Stat. 692, added heading for chapter 2 and analysis of sections for such chapter.


§ 201. Enforcement of Convention
The Convention on the Recognition and Enforcement of Foreign Arbitral Awards of June 10, 1958, shall be enforced in United States courts in accordance with this chapter.
(Added Pub. L. 91–368, § 1, July 31, 1970, 84 Stat. 692.)

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 91–368, § 4, July 31, 1970, 84 Stat. 693, provided that: “This Act [enacting this chapter] shall be effective upon the entry into force of the Convention on Recognition and Enforcement of Foreign Arbitral Awards with respect to the United States.”
 The Convention entered into force for the United States on Dec. 29, 1970.



§ 202. Agreement or award falling under the Convention
An arbitration agreement or arbitral award arising out of a legal relationship, whether contractual or not, which is considered as commercial, including a transaction, contract, or agreement described in section 2 of this title, falls under the Convention. An agreement or award arising out of such a relationship which is entirely between citizens of the United States shall be deemed not to fall under the Convention unless that relationship involves property located abroad, envisages performance or enforcement abroad, or has some other reasonable relation with one or more foreign states. For the purpose of this section a corporation is a citizen of the United States if it is incorporated or has its principal place of business in the United States.
(Added Pub. L. 91–368, § 1, July 31, 1970, 84 Stat. 692.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective upon the entry into force of the Convention on Recognition and Enforcement of Foreign Arbitral Awards with respect to the United States (Dec. 29, 1970), see section 4 of Pub. L. 91–368, set out as a note under section 201 of this title.



§ 203. Jurisdiction; amount in controversy
An action or proceeding falling under the Convention shall be deemed to arise under the laws and treaties of the United States. The district courts of the United States (including the courts enumerated in section 460 of title 28) shall have original jurisdiction over such an action or proceeding, regardless of the amount in controversy.
(Added Pub. L. 91–368, § 1, July 31, 1970, 84 Stat. 692.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective upon the entry into force of the Convention on Recognition and Enforcement of Foreign Arbitral Awards with respect to the United States (Dec. 29, 1970), see section 4 of Pub. L. 91–368, set out as a note under section 201 of this title.



§ 204. Venue
An action or proceeding over which the district courts have jurisdiction pursuant to section 203 of this title may be brought in any such court in which save for the arbitration agreement an action or proceeding with respect to the controversy between the parties could be brought, or in such court for the district and division which embraces the place designated in the agreement as the place of arbitration if such place is within the United States.
(Added Pub. L. 91–368, § 1, July 31, 1970, 84 Stat. 692.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective upon the entry into force of the Convention on Recognition and Enforcement of Foreign Arbitral Awards with respect to the United States (Dec. 29, 1970), see section 4 of Pub. L. 91–368, set out as a note under section 201 of this title.



§ 205. Removal of cases from State courts
Where the subject matter of an action or proceeding pending in a State court relates to an arbitration agreement or award falling under the Convention, the defendant or the defendants may, at any time before the trial thereof, remove such action or proceeding to the district court of the United States for the district and division embracing the place where the action or proceeding is pending. The procedure for removal of causes otherwise provided by law shall apply, except that the ground for removal provided in this section need not appear on the face of the complaint but may be shown in the petition for removal. For the purposes of Chapter 1 of this title any action or proceeding removed under this section shall be deemed to have been brought in the district court to which it is removed.
(Added Pub. L. 91–368, § 1, July 31, 1970, 84 Stat. 692.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective upon the entry into force of the Convention on Recognition and Enforcement of Foreign Arbitral Awards with respect to the United States (Dec. 29, 1970), see section 4 of Pub. L. 91–368, set out as a note under section 201 of this title.



§ 206. Order to compel arbitration; appointment of arbitrators
A court having jurisdiction under this chapter may direct that arbitration be held in accordance with the agreement at any place therein provided for, whether that place is within or without the United States. Such court may also appoint arbitrators in accordance with the provisions of the agreement.
(Added Pub. L. 91–368, § 1, July 31, 1970, 84 Stat. 693.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective upon the entry into force of the Convention on Recognition and Enforcement of Foreign Arbitral Awards with respect to the United States (Dec. 29, 1970), see section 4 of Pub. L. 91–368, set out as a note under section 201 of this title.



§ 207. Award of arbitrators; confirmation; jurisdiction; proceeding
Within three years after an arbitral award falling under the Convention is made, any party to the arbitration may apply to any court having jurisdiction under this chapter for an order confirming the award as against any other party to the arbitration. The court shall confirm the award unless it finds one of the grounds for refusal or deferral of recognition or enforcement of the award specified in the said Convention.
(Added Pub. L. 91–368, § 1, July 31, 1970, 84 Stat. 693.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective upon the entry into force of the Convention on Recognition and Enforcement of Foreign Arbitral Awards with respect to the United States (Dec. 29, 1970), see section 4 of Pub. L. 91–368, set out as a note under section 201 of this title.



§ 208. Chapter 1; residual application
Chapter 1 applies to actions and proceedings brought under this chapter to the extent that chapter is not in conflict with this chapter or the Convention as ratified by the United States.
(Added Pub. L. 91–368, § 1, July 31, 1970, 84 Stat. 693.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective upon the entry into force of the Convention on Recognition and Enforcement of Foreign Arbitral Awards with respect to the United States (Dec. 29, 1970), see section 4 of Pub. L. 91–368, set out as a note under section 201 of this title.




CHAPTER 3—INTER-AMERICAN CONVENTION ON INTERNATIONAL COMMERCIAL ARBITRATION



Sec.


301.Enforcement of Convention.


302.Incorporation by reference.


303.Order to compel arbitration; appointment of arbitrators; locale.


304.Recognition and enforcement of foreign arbitral decisions and awards; reciprocity.


305.Relationship between the Inter-American Convention and the Convention on the Recognition and Enforcement of Foreign Arbitral Awards of June 10, 1958.


306.Applicable rules of Inter-American Commercial Arbitration Commission.


307.Chapter 1; residual application.



§ 301. Enforcement of Convention
The Inter-American Convention on International Commercial Arbitration of January 30, 1975, shall be enforced in United States courts in accordance with this chapter.
(Added Pub. L. 101–369, § 1, Aug. 15, 1990, 104 Stat. 448.)

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 101–369, § 3, Aug. 15, 1990, 104 Stat. 450, provided that: “This Act [enacting this chapter] shall take effect upon the entry into force of the Inter-American Convention on International Commercial Arbitration of January 30, 1975, with respect to the United States.”
 The Convention entered into force for the United States on Oct. 27, 1990.



§ 302. Incorporation by reference
Sections 202, 203, 204, 205, and 207 of this title shall apply to this chapter as if specifically set forth herein, except that for the purposes of this chapter “the Convention” shall mean the Inter-American Convention.
(Added Pub. L. 101–369, § 1, Aug. 15, 1990, 104 Stat. 448.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective upon the entry into force of the Inter-American Convention on International Commercial Arbitration of January 30, 1975, with respect to the United States (Oct. 27, 1990), see section 3 of Pub. L. 101–369, set out as a note under section 301 of this title.



§ 303. Order to compel arbitration; appointment of arbitrators; locale(a) A court having jurisdiction under this chapter may direct that arbitration be held in accordance with the agreement at any place therein provided for, whether that place is within or without the United States. The court may also appoint arbitrators in accordance with the provisions of the agreement.

(b) In the event the agreement does not make provision for the place of arbitration or the appointment of arbitrators, the court shall direct that the arbitration shall be held and the arbitrators be appointed in accordance with Article 3 of the Inter-American Convention.

(Added Pub. L. 101–369, § 1, Aug. 15, 1990, 104 Stat. 448.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective upon the entry into force of the Inter-American Convention on International Commercial Arbitration of January 30, 1975, with respect to the United States (Oct. 27, 1990), see section 3 of Pub. L. 101–369, set out as a note under section 301 of this title.



§ 304. Recognition and enforcement of foreign arbitral decisions and awards; reciprocity
Arbitral decisions or awards made in the territory of a foreign State shall, on the basis of reciprocity, be recognized and enforced under this chapter only if that State has ratified or acceded to the Inter-American Convention.
(Added Pub. L. 101–369, § 1, Aug. 15, 1990, 104 Stat. 449.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective upon the entry into force of the Inter-American Convention on International Commercial Arbitration of January 30, 1975, with respect to the United States (Oct. 27, 1990), see section 3 of Pub. L. 101–369, set out as a note under section 301 of this title.



§ 305. Relationship between the Inter-American Convention and the Convention on the Recognition and Enforcement of Foreign Arbitral Awards of June 10, 1958
When the requirements for application of both the Inter-American Convention and the Convention on the Recognition and Enforcement of Foreign Arbitral Awards of June 10, 1958, are met, determination as to which Convention applies shall, unless otherwise expressly agreed, be made as follows:(1) If a majority of the parties to the arbitration agreement are citizens of a State or States that have ratified or acceded to the Inter-American Convention and are member States of the Organization of American States, the Inter-American Convention shall apply.

(2) In all other cases the Convention on the Recognition and Enforcement of Foreign Arbitral Awards of June 10, 1958, shall apply.

(Added Pub. L. 101–369, § 1, Aug. 15, 1990, 104 Stat. 449.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective upon the entry into force of the Inter-American Convention on International Commercial Arbitration of January 30, 1975, with respect to the United States (Oct. 27, 1990), see section 3 of Pub. L. 101–369, set out as a note under section 301 of this title.



§ 306. Applicable rules of Inter-American Commercial Arbitration Commission(a) For the purposes of this chapter the rules of procedure of the Inter-American Commercial Arbitration Commission referred to in Article 3 of the Inter-American Convention shall, subject to subsection (b) of this section, be those rules as promulgated by the Commission on July 1, 1988.

(b) In the event the rules of procedure of the Inter-American Commercial Arbitration Commission are modified or amended in accordance with the procedures for amendment of the rules of that Commission, the Secretary of State, by regulation in accordance with section 553 of title 5, consistent with the aims and purposes of this Convention, may prescribe that such modifications or amendments shall be effective for purposes of this chapter.

(Added Pub. L. 101–369, § 1, Aug. 15, 1990, 104 Stat. 449.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective upon the entry into force of the Inter-American Convention on International Commercial Arbitration of January 30, 1975, with respect to the United States (Oct. 27, 1990), see section 3 of Pub. L. 101–369, set out as a note under section 301 of this title.



§ 307. Chapter 1; residual application
Chapter 1 applies to actions and proceedings brought under this chapter to the extent chapter 1 is not in conflict with this chapter or the Inter-American Convention as ratified by the United States.
(Added Pub. L. 101–369, § 1, Aug. 15, 1990, 104 Stat. 449.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective upon the entry into force of the Inter-American Convention on International Commercial Arbitration of January 30, 1975, with respect to the United States (Oct. 27, 1990), see section 3 of Pub. L. 101–369, set out as a note under section 301 of this title.






